AFFIRMED.
This case was submitted on January 15, 1925. At that time the attorneys for appellants were granted time to file a reply brief of which grant they did not avail themselves. The decree of the Circuit Court was affirmed as a matter of course April 21, 1925, because the evidence taken before the superintendent of water division No. 1 was
Appeal and Error, 4 C.J., p. 735, n. 25, 27. *Page 411 
not in the record: 235 P. 279. Thereafter, on motion of appellant, the mandate was recalled and they were allowed to complete the record by filing the evidence. On being considered again we find only a part of the testimony in the record and that part refers to a minor part of the case. All of the evidence before this court is that which was taken on January 11, 1915, and subsequent thereto. The evidence adduced by the parties to the litigation on the material issues joined in the case is not here. The presumption that the decree of the Circuit Court which affirmed the findings of the superintendent of water division No. 1 is correct. For that reason the opinion of the court rendered on the twenty-first day of April, 1925, is adhered to.
Decree for the respondents, George W. and F.M. Lance, affirmed without costs to either party.
AFFIRMED.